 Case: 4:20-cv-00873-JJH Doc #: 5 Filed: 05/15/20 1 of 2. PageID #: 36



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JOHN P. HONNIGFORD                                      )       CASE NO. 4:20CV873
                                                        )
                               Petitioner               )       JUDGE JEFFREY J. HELMICK
                                                        )
               v.                                       )       Magistrate Judge George J. Limbert
                                                        )
WARDEN MARK WILLIAMS                                    )       ORDER
                                                        )
                               Respondent               )



       A Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. Section 2241 has been filed by

Petitioner in the above-referenced matter. This Court has examined the Petition and cannot

determine from the face of the Petition that Petitioner is not entitled to the relief requested.

       Accordingly, the Clerk of Court shall forward a copy of the Petition (Dkt. #1), together with

this Order, to Respondent, the Attorney General of the United States, and the Office of the United

States Attorney, Northern District of Ohio. Furthermore, the following schedule and briefing

requirements shall apply:


               (1)     Respondent shall file an “Answer” to the Petition within thirty
                       (30) days of the date of this Order and show cause why a writ
                       of habeas corpus should not be granted. The Answer shall
                       include a response to the allegations of the Petition, and a
                       statement as to what transcripts are available. In addition, the
                       answer shall include a statement as to whether Petitioner has
                       sought release prior to the present petition, together with
                       citations to any prior court action, and a discussion as to
                       whether an evidentiary hearing is warranted.

               (2)     Petitioner may file a “Brief in Response” within thirty (30)
                       days of the date of service set forth in the certificate of service
                       attached to Respondent’s Answer.
 Case: 4:20-cv-00873-JJH Doc #: 5 Filed: 05/15/20 2 of 2. PageID #: 37



             (3)      The Answer and any Brief in Response and Reply shall make
                      specific reference, by page number and exhibit number, to
                      those portions of the record relied upon, and shall contain
                      statements of the applicable law with citations to relevant case
                      law or statutory authority.

             (4)      The Answer and any Brief in Response and Reply shall
                      conform to the requirements of Local Rule 7.1(f), which
                      provides that memoranda relating to dispositive motions in
                      administrative cases shall not exceed twenty (20) pages
                      “[w]ithout prior approval of the Judicial Officer for good
                      cause shown . . . .” Local Rule 7.1(f). Local Rule 7.1(f)
                      further provides that “[e]very memorandum related to a
                      dispositive motion shall be accompanied by an affidavit
                      specifying the track, if any, to which the case has been
                      assigned and a statement certifying that the memorandum
                      adheres to the page limitations set forth in this section.”

                      Any motion for relief from the twenty-page limitation set
                      forth Local Rule 7.1(f) should be filed with the Court
                      sufficiently in advance of the due date of a memorandum to
                      afford the undersigned time to rule on the motion and the
                      Clerk’s Office time to issue the ruling by regular mail. Thus,
                      a motion for relief which is filed contemporaneously with a
                      memorandum may be summarily denied.

IT IS SO ORDERED.


Dated: May 15, 2020                                     /s/George J. Limbert
                                                      GEORGE J. LIMBERT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -2-
